Citation Nr: 0418981	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether an April 1972 rating decision, which denied 
service connection for a nervous condition, should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include schizophrenia and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from July 25, 1971 to 
December 2, 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the RO.  

In January 2004, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims folder.  

The Board notes that the issue of service connection for an 
acquired psychiatric disorder was originally characterized by 
the RO as the issue of whether new and material evidence has 
been received to reopen a claim of service connection for a 
nervous condition.  

However, in Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit determined that a claim based on the diagnosis of a 
new mental disorder states a new claim when the new disorder 
has not been diagnosed and considered at the time of the 
prior claim.  

Thus, because there is evidence showing that the veteran has 
been diagnosed with PTSD and schizophrenia, and because 
neither of these diagnoses was of record when the RO denied 
service connection for a nervous condition in April 1972, the 
Board finds that the current claim of service connection for 
a psychiatric disorder represents a new and original claim.  

The issue of service connection for an innocently acquired 
psychiatric disorder is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran and his representative will be notified if further 
action is required on his part.  



FINDING OF FACT

The April 1972 rating decision denying service connection for 
a nervous condition was reasonably supported by the evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.  



CONCLUSION OF LAW

The April 1972 rating decision denying service connection for 
a nervous condition did not contain clear and unmistakable 
error.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 
(2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matter

The Board has considered the application of the Veterans 
Claims Assistance Act of 2000 (VCAA), which sets forth VA's 
duty to inform a claimant of the evidence needed to 
substantiate his or her claim, and to assist the claimant in 
obtaining the relevant evidence.  See, in general, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002)); 38 C.F.R. § 3.159 (2003).  

However, the Board finds that the provisions of the law and 
regulation do not apply to the veteran's claim.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final Board decision.  


Analysis

The record reflects that, in April 1972, the RO denied the 
veteran's claim of service connection for a nervous 
condition.  The RO essentially found that the veteran had 
been discharged from service due to an emotionally unstable 
personality disorder, and that this was considered a 
developmental abnormality and not a disability under the law.  

The veteran failed to perfect an appeal of the April 1972 
rating decision.  Therefore, that decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).  Such a final decision may, however, be reversed or 
amended where evidence establishes that it was a product of 
CUE.  38 C.F.R. § 3.105(a).  

At that time, the evidence of record included the veteran's 
service medical records, which showed that he had been 
discharged from service due to a diagnosis of emotionally 
unstable personality.  

In a Medical Board report dated in October 1971, it was noted 
that a conference of staff psychiatrists had agreed that the 
veteran had shown long-standing evidence of pathological 
emotional immaturity, which precluded his rendering further 
useful service to the U.S. Navy.  

The veteran is now seeking to reverse or revise the April 
1972 rating decision on the grounds that the RO committed 
clear and unmistakable error in that decision.  Specifically, 
the veteran and his representative appear to be arguing that 
the RO violated the provisions of 38 C.F.R. § 3.304(b)(1).  

The Board notes that the provisions of 38 C.F.R. 
§ 3.304(b)(1) that were in effect at the time of the April 
1972 rating decision are identical to the provisions of 
38 C.F.R. § 3.304(b)(1) that are in effect today.  They read 
as follows:

History of pre-service existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof.  

38 C.F.R. § 3.304(b)(1) (1971) (same as in 2003 version).

As explained in an October 2000 statement, the veteran's 
representative asserted that the RO erred by rendering its 
decision based solely on medical judgment.  It was noted that 
only a shallow history was provided and that no clinical date 
or other pertinent factors were noted that would demonstrate 
any manifestations more significant prior to service than 
those that were displayed in service.  

In essence, it was argued that the RO erred by relying on the 
October 1971 Medical Board report, in which it was found that 
he suffered from an emotional unstable personality that 
rendered him unfit for further duty, without forging deeper 
into the veteran's pre-service history.  

The Board also notes that the provisions of 38 C.F.R. § 
3.303(c) in effect at that time read as follows:

(c) Preservice disabilities noted in service. . . . 
In the field of mental disorders, personality 
disorders which are characterized by development 
defects or pathological trends in the personality 
structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown 
to have existed prior to service with the same 
manifestations during service, which were the basis 
of the service diagnosis, will be accepted as 
showing preservice origin.

38 C.F.R. § 3.303(c) (1971) (same in 2003 version).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  

In other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  See also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir.) (expressly adopting the 
"manifestly changed the outcome" language in Russell, supra), 
cert. denied, 120 S. Ct. 405 (1999).  

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence 
which were before the rating board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination that 
there was 'clear and unmistakable error' must be based on the 
record that existed at the time of the prior . . . decision."  
Russell, supra at 314.  In other words, the Board cannot 
apply the benefit of hindsight to its evaluation of a rating 
board's actions in 1972 in determining whether CUE existed.  

Having reviewed the April 1972 rating decision, the Board is 
of the opinion that, the RO conducted precisely the type of 
analysis contemplated by the regulations in effect at that 
time.  Specifically, the RO evaluated the medical evidence of 
record, including notations by medical examiners regarding 
the appellant's behavior prior to service, and specific 
findings regarding the nature of the mental disorder noted in 
service.  

Based on that evidence, the RO concluded that the veteran 
suffered from an emotionally unstable personality disorder, 
which was not a disability under the law.  Because the RO's 
analysis was based on evidence then of record, and was 
conducted in accordance with the regulations in effect at 
that time, the Board finds that the RO did not commit CUE by 
concluding that the veteran's claimed mental disorder was not 
a disability under the law.  

With respect to a personality disorder diagnosed in service, 
the Court of Appeals for Veterans Claims has held that 38 
C.F.R. § 3.303(c), which provides, as quoted above, that a 
personality disorder is not a disease or injury within the 
meaning of legislation applicable to service connection, is a 
valid regulation.  Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  

Therefore, to whatever extent a personality disorder was 
noted in service or thereafter, as a matter of law, there is 
not a disability which may be service connected.  

In any event, the Board notes that the provisions of 
38 C.F.R. § 3.304(b)(1) provide guidance as to how evidence 
should be weighed in determining whether a condition 
preexisted military service.  Thus, the Board believes that 
the veteran's argument is really no more than a dispute as to 
how the evidence was weighed and evaluated by the RO in the 
1972 rating decision.  The Court has specifically held that a 
disagreement as to how facts were weighed or evaluated is not 
sufficient to rise to the level of CUE.  See Damrel, Russell, 
Oppenheimer, supra.  

In short, the veteran has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre, 14 Vet. App. at 10.  The 
Board finds, therefore, that the veteran has failed to raise 
a valid claim of CUE in the April 1972 rating decision.  
Therefore, the veteran's attempt to raise a claim of CUE in 
the April 1972 rating decision, is denied.  



ORDER

The July 1968 rating decision was not a product of clear and 
unmistakable error, and the appeal for revision or reversal 
of that decision is denied.  



REMAND

The veteran is also seeking service connection for an 
acquired psychiatric disorder.  The record reflects that the 
veteran has been awarded nonservice-connected pension 
benefits based on a diagnosis of schizophrenic reaction, 
undifferentiated type, with emotional unstable personality.  

However, during his January 2004 personal hearing, the 
veteran contended that he had recently been diagnosed with 
PTSD.  In support of this contention, he pointed to a March 
2002 physician's questionnaire in which a psychiatrist noted 
that the veteran might have PTSD as a result of traumatic 
experiences in service.  

During his hearing, the veteran also testified that he was 
the victim of an attempted sexual assault in service.  He 
reported that he awoke on one occasion to find a fellow 
soldier on top of him and believed this soldier was 
attempting to rape him.  

As noted, in November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  

Under this law, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, and as to what evidence is to be provided by the 
claimant and what evidence VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a).  

This requirement is not met unless VA can point to specific 
documents in the record that provide the necessary notice.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, in cases where the veteran asserts a personal 
assault led to the development of PTSD, VA has a heightened 
duty to assist in gathering evidence corroborating the in-
service stressors in accordance with the provisions of VA 
Adjudication Manual M21-1.  Patton v. West, 12 Vet. App. 272 
(1999).  In such cases, M21-1 provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  See 
M21-1, part III, 5.14(c).  

From the record, it does not appear that the RO has attempted 
to obtain verification of the veteran's claimed stressors, to 
include the attempted sexual assault that appears to have 
been first reported during his January 2004 hearing.  

As there has been no development of the claim for PTSD under 
M21-1, the Board finds that additional action must be take to 
ensure that the VA's duty to assist the veteran in the 
development of his claim has been complied with.  

In addition, during the veteran's personal hearing, he 
reported having received regular treatment from a 
psychiatrist at the VA Medical Center in Brooklyn, New York.  
While this case is in remand status, the RO should ensure 
that all available records of that treatment are obtained and 
associated with the claims folder.  

The RO should also request that the veteran provide 
authorization to obtain treatment records from any other 
health care providers who treated him for his claimed 
psychiatric disorder, to include medical facilities that were 
identified during his personal hearing as being in South 
Beach and Staten Island.  

Furthermore, in view of the conflicting diagnoses currently 
of record, the Board believes that a VA psychiatric 
examination is warranted to clarify the nature and etiology 
of the veteran's mental disorder(s).  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim for service 
connection for a psychiatric disorder, to 
include schizophrenia and PTSD.  The RO 
must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  The RO should also advise the 
veteran to identify or submit any 
additional evidence that he believes may 
be relevant to his claim.  

2.  The RO should also take appropriate 
steps to obtain a detailed description of 
the events surrounding the veteran's 
claimed sexual assault during service, as 
well as any other in-service stressors 
that he believes may have contributed to 
the development of PTSD.  The RO's 
inquiry should include possible sources 
listed in M21-1, part III, 5.14(c)(5).  
The veteran should be as specific as 
possible as to the date, place, and 
circumstances of the incident, and the 
names of any individuals involved.  

3.  If warranted, the RO should then 
request verification of the veteran's 
alleged stressor(s) from the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  The RO should also 
request supporting evidence from any 
alternative sources identified by the 
veteran or deemed appropriate by the RO.  

3.  Following completion of the 
foregoing, the RO should review the 
evidence of record and ensure that it has 
fully complied with the provisions of VA 
Adjudication Manual M21-1, Part III, 5.14 
(c) (April 30, 1999).

4.  Then, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination.  The claims folder must be 
provided to the examiner and review of 
such should be reflected in the completed 
examination report.  All necessary tests 
and studies deemed necessary by the 
examiner should be accomplished.  The 
examiner should specifically confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD and identify any other existing 
psychiatric disabilities.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed events that are 
considered stressors supporting the 
diagnosis.  As to any other psychiatric 
disorder found on examination, the 
examiner should furnish an opinion as to 
whether that disorder is etiologically 
related to the veteran's active service.  
The examiner should also reconcile to the 
extent possible any discrepancies that 
may exist between any current diagnosis 
and past diagnoses, in light of the 
veteran's entire medical history.  

5.  Finally, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the RO 
should issue an SSOC, and the veteran and 
his representative should be afforded 
time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



